                             02D01-2107-CT-000389                               Filed: 7/23/2021 9:34 AM
                                                                                                    Clerk
  USDC IN/ND case 1:21-cv-00336-HAB-SLC         document
                                 Allen Superior Court 1  4 filed 07/23/21 page 1 ofAllen
                                                                                     4 County, Indiana
                                                                                                          BB



 STATE OF INDIANA                      )           IN THE ALLEN COUNTY SUPERIOR COURT
                                       ) SS:
 COUNTY OF ALLEN                       )
                                                   )
 MONTE MILLER                                      )
                                                   )
                  Plaintiff,                       )
                                                   )               CAUSE NO:
           vs.                                     )
                                                   )               JURY TRIAL REQUESTED
 WESTFIELD INSURANCE                               )
                                                   )
                  Defendant.                       )
                                                   )


                                   COMPLAINT FOR DAMAGES

        NOW COMES now the Plaintiff, MONTE MILLER, by counsel, Trevor J. Crossen, and for his

Complaint for Damages against the Defendant, WESTFIELD INSURANCE, alleges and asserts as

follows:

                                      Count I: Breach of Contract

        1.       At the time of the accident, Plaintiff, Monte Miller, was a resident of the town of

Marion, County of Grant, State of Indiana.

        2.       At the time of the accident, Defendant, Westfield Insurance, is a corporation with its

principal place of business located in Westfield Center, Ohio and maintains business offices in the

State of Indiana. Westfield Insurance is a leading provider of automobile insurance nationwide, and is

licensed to do business in the State of Indiana.

        3.       At the time of the accident, Plaintiff was an employee of Kelley Automotive Group,

LLC as a mechanic, who had an active underinsured motorist coverage policy with Defendant,

Westfield Insurance.




                                               EXHIBIT A
  USDC IN/ND case 1:21-cv-00336-HAB-SLC document 4 filed 07/23/21 page 2 of 4


        4.       At all times mentioned herein, in the town of Fort Wayne, County of Allen, State of

Indiana, there was a public thoroughfare known as Illinois Road that runs east and west and intersects

with Scott Road.

        5.       On July 23, 2019, Plaintiff, Monte Miller, was in the course and scope of his

employment with Kelley Automotive Group, LLC test driving a vehicle that he had been working on.

        6.       On July 23, 2019, at approximately 9:04 a.m., Mr. Miller was stopped at a red light

turning right at the intersection of Illinois Road and Scott Road when he was suddenly and without

warning rear-ended by defendant driver, Maria Victoria.

        7.       This collision was proximately caused by the negligence of Maria Victoria (Parra), who

carelessly and negligently failed to maintain a proper lookout ahead of her vehicle, carelessly and

negligently failed to keep her vehicle under proper control, failed to exercise reasonable care to alter or

divert the course of her automobile so as to avoid a collision, carelessly and negligently failed to apply

the brakes of her vehicle in time to avoid an accident, and carelessly and negligently operated her

vehicle at an unreasonable rate of speed under the circumstances.

        8.       Plaintiff filed lawsuit against Maria Victoria (Parra) in the Allen Superior Court, Cause

No. 02D09-2004-CT-000186. The claim has been settled. Plaintiff is further reserving his right to UM

benefits.

        9.       At all times relevant hereto, Defendant, Westfield Insurance, had in full force and effect

Claim Number 0002060524, policy number, CMM 5461468, which had been issued to the employer,

Kelley Automotive Group, LLC, for a period of time, which included July 23, 2019, and which

provided, among other things, UM/UIM coverage for the vehicle Plaintiff was operating at the time of

the collision.




                                                  2
                                               EXHIBIT A
  USDC IN/ND case 1:21-cv-00336-HAB-SLC document 4 filed 07/23/21 page 3 of 4


        10.     As a direct result of the accident, Plaintiff has undergone multiple surgeries on his back

and will require unforeseeable future medical treatment.

        11.     In order to treat his injuries and to lessen his pain and suffering, Plaintiff has been

required to engage the services of hospitals, physicians, chiropractors, and therapists for medical care

and has incurred substantial medical bills for such treatment.

        12.     As a result of his injuries, Plaintiff has been forced to miss work. Plaintiff has not

returned to work since the day of the accident.

        13.     As a result of the accident and the negligence of Defendant, Plaintiff has been

damaged.

        14.     Defendant, Westfield Insurance, has refused to compensate the Plaintiff, Monte Miller,

for the severe and permanent injuries he sustained in the collision.

                                           Count II: Bad Faith

        Comes now the Plaintiff, Monte Miller, by and through his attorney, Trevor J. Crossen, and

for their Complaint for Damages against the Defendant, Westfield Insurance, respectfully show the

Court as follows:

        15.     Plaintiff hereby incorporates paragraphs 1 through 14 as if set forth fully herein.

        16.     Plaintiff is informed and believes and thereupon alleges that the bad faith conduct of

Westfield Insurance in reviewing, adjusting and analyzing the claim of Plaintiff is part of a

company-wide practice of Defendant throughout the State of Indiana to wrongfully deny claims by

its insured’s and to make known a policy of forcing insured’s’ to incur unnecessary personal debt.

        WHEREFORE, Plaintiff prays for judgment against Defendant, Westfield Insurance, in an

amount commensurate with his injuries and damages, for punitive damages, for attorney’s fees, for the

costs of this action, for trial by jury, and for any and all other relief just and proper in the premises.


                                                    3
                                                 EXHIBIT A
  USDC IN/ND case 1:21-cv-00336-HAB-SLC document 4 filed 07/23/21 page 4 of 4




                               Respectfully submitted,

                               CROSSEN LAW FIRM, LLC


                               /s/Trevor J. Crossen
                               Trevor J. Crossen, #18592-49
                               Attorney for Plaintiff



CROSSEN LAW FIRM, LLC
4661 Lisborn Drive
Carmel, IN 46033
Telephone:    (317) 939-6800
Facsimile:    (317) 939-6801
Trevor@crossenlawfirm.com




                                        4
                                     EXHIBIT A
